(ttt.~ptt.Tian, C. J.
The evidence justified the finding that the deeds were executed for the purpose of hindering and delaying the plaintiff in respect to her verdict. The fact that after the rendition of the verdict, and while there was a stay of proceedings, so that no judg*97ment could be entered, the defendant Maurice made conveyances of his real estate, so that it was vested part in his mother, part in his brother, and part in his wife, is certainly suggestive, and the account the parties as witnesses give of the transaction, instead of removing, goes to confirm, the suspicion thus aroused, and to justify the inference that the convejTanees were intended to cover up the property, and were not made upon real bona fide sales.
(Opinion published 53 N. "W. Rep. 377.)
Whether a party who calls the opposite party to be examined as a witness under Laws 1885, ch. 193, accredits him, so that he cannot offer evidence to impeach his general character for truth and veracity, we need not in this case consider. He certainly may question the truth of his statements of fact either by independent opposing evidence or by inference or arguments drawn from the testimony of the party himself. Thus if, in a case like this, the party so called: testify that the conveyance was made in good faith, the party calling-him is not concluded by such testimony, but may insist that upon the entire account of the transaction given by the party testifying the inference may be drawn that the conveyance was not Iona fide..
Judgment affirmed.